-

DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

OCT 04 2019

CLERK, U.S, DISTRICT COURT

EASTERN DISTRICT OF CALEY /
ey
ty

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
RAVINDER SINGH,

Defendant.

ee ee ee eee ee

 

To the UNITED STATES MARSHALL:

Since Ravinder Singh has

served his

Case No. 2:15-cr-00232

ORDER FOR RELEASING PERSON IN
CUSTODY

federal sentence for

violation of conditions of supervised release as of the date below, you

shall release Ravinder Singh from custody in this case on October 8,

2019.

P

f ff Le > |
yo ff ) Ls Vl
zs hd. of el!

   

te f
f

 

Dated: October 4, 2019
~ t le Co yo 8
; on USK
Serr o&

1

/Gatland E] Burrell, IB L~
(/ United States Dastrict Judge

A Court OW” ley lig

 
